Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 November 2020 has been entered.
 
Response to Amendments
	Applicant’s amendments, filed 25 November 2020, have been acknowledged.
	The amendments to claims 1, 12, and 13 have been acknowledged.
	Currently, claims 1-13 are pending.

Response to Arguments
Argument:
	Roth in view of Mack and Santa Ana does not provide an ambulatory device. Namely, the resultant device is not to be used around the footwear of a patient, and the combination further lacks the ability to provide an improvement to the ambulation of a patient because the combination fails to 

Response:
	Argument is persuasive. While the combination of Roth in view of Mack and Santa Ana does incorporate a slick coated material which forms a glide surface, the resultant device is not able to be placed over the exterior of a user’s footwear. A new rejection has been written, and the previous one is withdrawn.

New Grounds of Rejection
	Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action. The previous rejection is withdrawn in favor of the one below.

Claim Objections
Claim 1 is objected to because of the following informalities:
In Claim 1, Line 11, the word “to” was deleted in the current amendment. However, the word “to” should not be deleted to correct the grammar of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,701,310 B1 (Walsh) in view of US 4,774,776 (Gulli).


    PNG
    media_image1.png
    339
    438
    media_image1.png
    Greyscale

	In regards to Claim 1, Walsh discloses a propulsion mobility enhancement (Abstract, a flexible footwear covering that fits on a shoe, which has a lower coefficient of friction than the bottom of a shoe allowing for ease of motion on carpeted or other surfaces where the grip of the shoes worn inhibit movement), comprising:
	a slide member 1 (sock 1) having a slide surface inner face (the side of sock 1 which interfaces with shoe bottom 6) and a slider surface outer face (the side of sock 1 which interfaces with the floor) configured for direct propulsive sliding engagement for sliding across a smooth or carpeted floor (Abstract, a flexible footwear covering that fits on a shoe, which has a lower coefficient of friction than the bottom of a shoe allowing for ease of motion on carpeted or other surfaces where the grip of the shoes worn inhibit movement), wherein, the slide member outer face further comprises a slick coating 4 (material 4) which forms a glide surface (Col 4, Lines 49-57, material 4 has a lower coefficient of friction than the bottom of the shoe 3. Therefore, when a wearer puts on the sock 1 with the second ring 3 in the non-stretched configuration, the wearer is able to glide over a carpeted surface regardless of where the bottom of the shoe 6 meets the carpet or floor surface. Being able to glide allows the wearer to better move with ease in any direction which might otherwise put undue stress on joints and muscles);

	Walsh does not further disclose:
	an elongate strap of flexible material placed over the exterior of a user’s footwear having opposite first and second surfaces and opposite first and second ends, wherein the first surface is outwardly facing towards a floor when worn by a wearer, and the second surface is inwardly facing towards a wearer’s foot when worn by a wearer;
	and first and second releasably mateable fastener devices associated with the strap and configured for releasable mating engagement to secure the strap in a loop around the exterior of a user’s footwear.
Gulli teaches an analogous propulsion mobility enhancement device (Col 1, Lines 5-8, an improved attachment for shoes which cushions the feet and provides an advantageous reaction force in use), comprising:
an elongate strap 20 (strap means 20) of flexible material (Col 1, Lines 53-55, strong elastic strap means) placed over the exterior of a user’s footwear (Col 1, Lines 47-49, strap means 20 are provided for holding the user’s shoe in said shoe-retention mechanism 16. Further illustrated in Figs 1 and 3) having opposite first 20A and second 20B surfaces (first surface 20A and second surface 20B, as seen in annotated Fig 1) and opposite first 22E and second 23E ends (the end containing fastener 22, the end containing fastener 23, as illustrated in annotated Fig 1), wherein the first surface 20A is outwardly facing towards a floor when worn by a wearer (Col 1, Lines 52-53, the strap means 20 can be made of one piece with the body 12. Illustrated in Fig 7, wherein the first surface 20A outwardly faces the floor when at the shoe-retention mechanism 16), and the second surface 20B is inwardly facing towards a wearer’s foot when worn by a wearer (Col 1, Lines 52-53, the strap means 20 can be made of one piece 
first 22 and second 23 releasably mateable fasteners (fasteners 22 and 23) associated with the strap (Col 1, Lines 49-51, a strap having “Velcro” type fasteners 22,23 on the free ends thereof is provided) and configured for releasable mating engagement to secure the strap in a loop (Col 1, Lines 49-55, a strap having “Velcro” type fasteners 22, 23 on the free ends thereof is provided for holding the shoe attachment 10 on the shoe of a user. If desired, the strap means 20 can be made of one piece with the body 12 so that the user’s shoe can be inserted into a strong elastic strap means like entering a tunnel) around the exterior of a user’s footwear (Col 1, Lines 52-55, the strap means 20 can be made of one piece with the body 12 so that the user’s shoe can be inserted into a strong elastic strap means like entering a tunnel) for the purpose of holding the user’s shoe in a shoe-retention mechanism. If desired, the strap means enables the user’s shoe to be inserted into the strap means like entering a tunnel (Col 1, Lines 52-55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the slide member, as disclosed by Walsh, to further include a strap system attached to the slide member (like strap means 20 to body 12), as taught by Gulli, in order to more easily insert the strap onto the shoe, requiring only the user’s shoe to be inserted into the strap means like entering a tunnel (Gulli, Col 1, Lines 52-55), rather than fitting at rings around the top and bottom surfaces of a shoe (Walsh, Col 2, Lines 41-45).
	In regards to Claim 7, Walsh in view of Gulli discloses the invention as claimed above.
	Walsh in view of Gulli further discloses wherein the slide member 12 (Gulli, body 12) is secured to the strap 20 (Gulli, strap means 20) at a location spaced from the first 22 and second 23 ends of the strap (Gulli, Col 1, Lines 49-51, a strap having “Velcro” type fasteners 22, 23 on the free ends thereof. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the slide member, as disclosed by Walsh in view of Gulli, to be spaced from the first and second ends of the strap, as taught by Gulli, in order to further retain the slide member on a user’s shoe (Gulli, Lines 39-40, 47-50).
	In regards to Claim 8, Walsh in view of Gulli discloses the invention as claimed above.
	Walsh in view of Gulli further discloses wherein the slide member 12 (Gulli, body 12) is secured to the strap 20 (Gulli, strap means 20) at a central position on the strap (Gulli, Col 1, Lines 49-51, a strap having “Velcro” type fasteners 22, 23 on the free ends thereof. Further illustrated in Figs 1 and 2) for the purpose of retaining the body 12 on shoe-retention mechanism 16 to enhance the rip on a user’s shoe (Gulli, Col 1, Lines 39-40, 47-50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the slide member, as disclosed by Walsh in view of Gulli, to be secured at a central position on the strap, as taught by Gulli, in order to further retain the slide member on a user’s shoe (Gulli, Lines 39-40, 47-50).
	In regards to Claim 9, Walsh in view of Gulli discloses the invention as claimed above.
	Walsh in view of Gulli further discloses wherein the strap 20 (Gulli, strap means 20) is of elasticated, extendable material (Gulli, Col 1, Line 54, a strong elastic strap) for the purpose of easily inserting a user’s shoe by simply sliding it on, like entering a tunnel (Gulli, Col 1, Lines 54-55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strap, as disclosed by Walsh in view of Gulli, to be of elasticated, extendable material, as taught by Gulli, in order to easily insert a user’s shoe by simply sliding it on, like entering a tunnel (Gulli, Col 1, Lines 54-55).
In regards to Claim 10, Walsh in view of Gulli discloses the invention as claimed above.
	Walsh in view of Gulli further discloses wherein the first fastener device 22 (Gulli, fastener 22) secured to the first surface 20A (Gulli, first surface 20A) of the strap adjacent the first end of the strap, and the second fastener device (Gulli, fastener 23) comprises a strip of fastener material secured to the second surface 20B (Gulli, second surface 20B) of the strap adjacent the second end of the strap, one of the strips comprising hook type fastener material and the other strip comprising mating loop type fastener material (Gulli, Col 1, Lines 49-52, a strap having “Velcro” type fasteners 22, 23 on the free ends thereof is provided for holding the shoe attachment 10 on the shoe of a user. Further illustrated in Fig 1) for the purpose of holding the shoe attachment on the shoe of a user (Gulli, Col 1, Lines 51-52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strap, as disclosed by Walsh in view of Gulli, have a hook-and-loop type fastener material mating on each opposite end, as taught by Gulli, in order to hold the shoe attachment on the shoe of a user (Gulli, Col 1, Lines 51-52).
	In regards to Claim 12, Walsh discloses a method of attaching a slide member 1 (sock 1) to the sole of a patient’s foot for enhancing propulsion mobility (Abstract, a flexible footwear covering that fits on a shoe, which has a lower coefficient of friction than the bottom of a shoe allowing for ease of motion on carpeted or other surfaces where the grip of the shoes worn inhibit movement), comprising:
	having a slide surface inner face (the side of sock 1 which interfaces with shoe bottom 6) and a slide surface outer face (the side of sock 1 which interfaces with the floor) configured for direct propulsive sliding engagement for sliding across a smooth or carpeted floor (Abstract, a flexible footwear covering that fits on a shoe, which has a lower coefficient of friction than the bottom of a shoe allowing for ease of motion on carpeted or other surfaces where the grip of the shoes worn inhibit movement), wherein, the slide member outer face further comprises a slick coating 4 (material 4) which forms a glide surface (Col 4, Lines 49-57, material 4 has a lower coefficient of friction than the bottom of 
	whereby the foot can be moved or rotated on a smooth floor surface using the slide member 1 without lifting the foot from the floor surface to improve patient ambulation (Col 4, Lines 49-54, material 4 has a lower coefficient of friction than the bottom of the shoe 3. Therefore, when a wearer puts on the sock 1 with the second ring 3 in the non-stretched configuration, the wearer is able to glide over a carpeted surface regardless of where the bottom of the shoe 6 meets the carpet or floor surface).
	Walsh does not further disclose:
	positioning a strap over the exterior of a user’s footwear, wherein the strap is comprised of flexible material having opposite first and second surfaces and opposite first and second ends, wherein the first surface is outwardly facing towards a floor when worn by a wearer, and the second surface is inwardly facing towards a wearer’s foot when worn by a wearer, having a slide surface inner face secured to the outwardly facing first surface of the strap, wherein the strap is positioned in a loop around the sole and top of the patient’s footwear in a ventral region of the footwear,
	a slide member is secured to the strap and located on a region of the sole of the footwear where the patient’s weight is distributed at the start of propulsion; and
	securing opposite ends of the strap together to releasably fasten the slide member to the footwear.

	positioning a strap 20 (strap means 20) over the exterior of a user’s footwear 5 (shoe 5) (Col 1, Line 50-51, the strap is provided for holding the shoe attachment 10 on the shoe of a user), wherein the strap 20 is comprised of flexible material (Col 1, Line 54, a strong elastic strap) having opposite first 20A and second 20B surfaces (first surface 20A and second surface 20B, as seen in annotated Fig 1) and opposite first 22E and second 23E ends (the end containing fastener 22, the end containing fastener 23, as illustrated in annotated Fig 1), wherein the first surface 20A is outwardly facing towards a floor when worn by a wearer (Col 1, Lines 52-53, the strap means 20 can be made of one piece with the body 12. Illustrated in Fig 7, wherein the first surface 20A outwardly faces the floor when at the shoe-retention mechanism 16), and the second surface 20B is inwardly facing towards a wearer’s foot when worn by a wearer (Col 1, Lines 52-53, the strap means 20 can be made of one piece with the body 12. Further illustrated in Figs 1 and 2, wherein the second surface 20B faces towards a wearer’s foot hen at the shoe-retention mechanism 16), having a slide surface inner face (the area of body 12 which interfaces with shoe retention mechanism 16) secured to the outwardly facing first surface 20A of the strap (Illustrated in Fig 2, wherein the body 12 is secured to the strap 20 via shoe retention mechanism 16) wherein the strap 20 is positioned in a loop around the sole and top of the patient’s footwear in a ventral region of the footwear (Col 1, Lines 52-55, the strap means 20 can be made of one piece with the body 12 so that the user’s shoe can be inserted into a strong elastic strap means like entering a tunnel. Further illustrated in Fig 3), an analogous slide member 12 (body 12) is secured to the strap and located on a region of the sole of the footwear where the patient’s weight is distributed at the start of propulsion (Col 1-2, Lines 56-1, shoe attachment 10 is fitted on a wearer’s shoe so that the body 12 is positioned beneath the arch so as to be located at the point of balance on the user’s body); and

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of attaching a slide member, as disclosed by Walsh, to further include a strap system attached to the slide member (like strap means 20 to body 12), as taught by Gulli, in order to more easily insert the strap onto the shoe, requiring only the user’s shoe to be inserted into the strap means like entering a tunnel (Gulli, Col 1, Lines 52-55), rather than fitting at rings around the top and bottom surfaces of a shoe (Walsh, Col 2, Lines 41-45).
	In regards to Claim 13, Walsh in view of Gulli discloses the method as claimed above.
	Walsh in view of Gulli further discloses wherein the slider member 12 (Gulli, body 12) is located in a central region of the strap (Gulli, Col 1, Lines 49-51, a strap having “Velcro” type fasteners 22, 23 on the free ends thereof. Further illustrated in Figs 1 and 2), and the step of positioning the strap in a loop comprises positioning the central region of the strap to extend across the sole of the footwear (Gulli, the unfastened central region of strap 20 is capable of being positioned to extend across the sole of the footwear) and extending opposite ends of the strap over the top of the footwear, and securing opposite ends of the strap together at the top of the footwear (Gulli, Col 1, Lines 49-51, a strap having “Velcro” type fasteners 22, 23 on the free ends thereof. Further illustrated in Fig 3) for the purpose of retaining the body 12 on shoe-retention mechanism 16 to enhance the rip on a user’s shoe (Gulli, Col 1, Lines 39-40, 47-50).
.

Claims 2, 5-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,701,310 B1 (Walsh) in view of US 4,774,776 (Gulli), and further in view of US 2017/0056251 A1 (Mack).
	In regards to Claim 2, Walsh in view of Gulli discloses the invention as claimed above.
	Walsh in view of Gulli does not further disclose:
	wherein the slide member has a flat outer slide surface for sliding on a floor.
	Mack teaches an analogous propulsion mobility enhancement device (Paragraph 0014, pressure from walking or locomotion is transferred through the conical point and sides of the conical extrusion to the area surrounding the sides of the conical extrusion. Shifting the pressure away from the irritation point by means of the weight transferring feature of the present invention provides that the irritation is no longer exacerbated), further teaching an analogous slide member 1 (round disc 1) has a flat outer slide surface for sliding on a floor (Mack, Paragraph 0016, typically the base of the disk is flat and round) for the purpose of distributing a load on a flat surface aspect of the disc (Mack, Paragraph 0015).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the slide member, as disclosed by Walsh in view of Gulli, to have a flat outer slide surface, as taught by Mack, in order to improve the mobility of a patient by allowing a direct propulsive sliding engagement (being capable of being slid along a floor), while aiding in therapy for sores and skin conditions normally considered to be caused by pressure (Mack, Abstract).
	In regards to Claim 5, Walsh in view of Gulli discloses the invention as claimed above.

	wherein the inner face of the slide member is flat.
	Mack teaches an analogous propulsion mobility enhancement device (Paragraph 0014, pressure from walking or locomotion is transferred through the conical point and sides of the conical extrusion to the area surrounding the sides of the conical extrusion. Shifting the pressure away from the irritation point by means of the weight transferring feature of the present invention provides that the irritation is no longer exacerbated), further teaching an analogous slide member 1 (round disc 1) has an inner face that is flat (Paragraph 0016, typically the base of the disc is flat and round. Further illustrated in Figs 2, 3, and 8, wherein the disc is flat on both sides) for the purpose of being made to fit to function in certain areas of the foot or body where the particular shape may be more suitable for the application (Paragraph 0015).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the slide member as disclosed by Walsh in view of Gulli to have an inner face of the slide member be flat, as taught by Mack, in order to improve the fit of the device around a shoe (having a generally flat bottom surface) where the particular shape may be more suitable for the application (Mack, Paragraph 0015).
In regards to Claim 6, Walsh in view of Gulli discloses the invention as claimed above.
Walsh in view of Gulli does not further disclose:
wherein the slide member is of rigid plastic or metal.
	Mack teaches an analogous propulsion mobility enhancement device (Paragraph 0014, pressure from walking or locomotion is transferred through the conical point and sides of the conical extrusion to the area surrounding the sides of the conical extrusion. Shifting the pressure away from the irritation point by means of the weight transferring feature of the present invention provides that the irritation is no longer exacerbated), further teaching an analogous slide member 1 (round disc 1) is of rigid plastic or 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the slide member, as disclosed by Walsh in view of Gulli, to be made of rigid plastic or metal, as taught by Mack, in order to facilitate pressure distribution in the disc (Mack, Paragraph 0014), thereby improving the mobility of the user.
	In regards to Claim 11, Walsh in view of Gulli discloses the invention as claimed above.
	Walsh in view of Gulli does not further disclose:
	wherein the slide member has a circular peripheral edge.
	Mack teaches an analogous propulsion mobility enhancement device (Paragraph 0014, pressure from walking or locomotion is transferred through the conical point and sides of the conical extrusion to the area surrounding the sides of the conical extrusion. Shifting the pressure away from the irritation point by means of the weight transferring feature of the present invention provides that the irritation is no longer exacerbated), further teaching an analogous slide member 1 (round disc 1) having a circular peripheral edge (Paragraph 0016, typically the base of the disc is flat and round. Further illustrated in Figs 1-4) for the purpose of covering over a sore and transferring the pressure around the sore (Paragraph 0014).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the slide member, as disclosed by Walsh in view of Gulli, to have a circular peripheral edge, as taught by Mack, in order to cover over a sore and equally distribute the pressure around a sore (Mack, .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,701,310 B1 (Walsh) in view of US 4,774,776 (Gulli), and further in view of US 2017/0056251 A1 (Mack) and US 5,081,740 (Smith).
In regards to Claim 3, Walsh in view of Gulli discloses the invention as claimed above.
Walsh in view of Gulli does not further disclose:
wherein the slide member has a convex outer slide surface for sliding on a floor.
	Mack teaches an analogous propulsion mobility enhancement device (Paragraph 0014, pressure from walking or locomotion is transferred through the conical point and sides of the conical extrusion to the area surrounding the sides of the conical extrusion. Shifting the pressure away from the irritation point by means of the weight transferring feature of the present invention provides that the irritation is no longer exacerbated) for the purpose of distributing a load on a flat surface aspect of the disc (Mack, Paragraph 0015).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the slide member, as disclosed by Walsh in view of Gulli, to use the teachings of distributing load on a flat surface, as taught by Mack, in order to improve the mobility of a patient by allowing a direct propulsive sliding engagement (being capable of being slid along a floor), while aiding in therapy for sores and skin conditions normally considered to be caused by pressure (Mack, Abstract).
	However, Walsh in view of Gulli and Mack still does not disclose:
wherein the slide member has a convex outer slide surface for sliding on a floor.
	Smith teaches an analogous mechanism for an analogous problem (Abstract, a reconfigurable slide for supporting furniture being moved on common floor coverings. The floor covering evenly 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outer slide surface, as disclosed by Walsh in view of Gulli and Mack, to have a convex slide surface for sliding on a floor, as taught by Smith, in order to facilitate movement over floor irregularities (Smith, Claim 1).
	In regards to Claim 4, Walsh in view of Gulli, Mack, and Smith discloses the invention as claimed above.
A mathematical object is presented below for reference:

    PNG
    media_image2.png
    433
    477
    media_image2.png
    Greyscale

h was excised out of the sphere, it would resemble the shape of slide cup 10 sans rounded edges 13) for the purpose of having a uniformly flat bottom surface and upwardly extending side surfaces with a curvilinear surface transitioning its bottom surface to its side surfaces to facilitate movement over floor irregularities (Claim 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outer slide surface, as disclosed by Walsh in view of Gulli, Mack, and Smith, to be part spherical, as taught by Smith, in order to facilitate movement over floor irregularities (Smith, Claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        24 February 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786